RESOLUCIÓN
Atendida la Moción en Cumplimiento de Orden que el peticionario, Juan R. Cotto Vives, presentó el 20 de marzo de 2009, surge que éste cumplió con todos los requisitos que la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía recomendó como condición para su readmi-sión a la práctica de la profesión legal. A saber, el peticio-nario acompañó una certificación de que tomó un curso de repaso de reválida de abogacía y notaría. Luego de 23 años de suspensión de la profesión y ante el arrepentimiento por su conducta que ha expresado el peticionario, el Tribunal concluye que la solicitud de reinstalación procede tras el cumplimiento de los requisitos que la Comisión de Reputa-ción y la Oficina del Procurador General recomendaron.
Por consiguiente, se ordena la reinstalación al ejercicio de la abogacía y la notaría del peticionario, Juan R. Cotto Vives. La reinstalación será efectiva cuando el peticionario informe a la Secretaria de este Tribunal su dirección, con-*774forme a la Regla 9(j) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. Por su parte, nuestra Secretaria le remitirá al peti-cionario, por conducto de su abogado, los formularios nece-sarios para actualizar su información en el Registro Unico de Abogados y Abogadas.

Publíquese y notifíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo